Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  139831                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 139831
                                                                     COA: 280599
                                                                     Washtenaw CC: 06-001948-FC
  MARCUS MOORE,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2010                   _________________________________________
           s0222                                                                Clerk